Case, on a quantum valebant, for goods, wares, and merchandise. — The plaintiffs were merchants, and advertised that they would take cotton in payment. The defendant took up goods.
If a merchant advertises that he will take property of any kind for goods if paid by a certain time, and a person afterwards deals without making any contract, and afterwards tenders, at the usual place of reception of such property, before, or at the day pointed out in the advertisement, the merchant is bound to receive it. After property or money is paid ton creditor to whom the debtor owes on more than one account, he loses all power of directing on what account it shall be paid. The direction of the person paying must be given at, or previous, to the time of payment.